WOLF, C.J.
Baker files a Petition for Writ of Certio-rari challenging an order requiring him to pay his withdrawing counsel before allowing substitute counsel to appear. This order is reviewable by certiorari. See generally, St. Paul Fire & Marine Ins. Co. v. Marina Bay Resort Condo. Ass’n, Inc., 794 So.2d 755 (Fla. 1st DCA 2001). The challenged order departs from the essential requirements of law. Kiriakidis v. Kiriakidis, 855 So.2d 208, 2003 WL 22187836 (Fla. 4th DCA Sept.24, 2003) (finding error to require party to pay fees of withdrawing attorney prior to allowing new counsel to appear when amount of fees are in dispute). We, therefore, grant the Petition for Writ of Certiorari; we quash the order of the circuit court and direct the trial court to enter a new order consistent with this opinion.
LEWIS and POLSTON, JJ., concur.